Exhibit 10.1

[image_001.jpg]

 

February 10, 2020

Acuitas Group Holdings, LLC

2120 Colorado Ave.

Suite 230

Santa Monica, CA 90404

 

Attention: Terren Peizer

 

Dear Mr. Peizer:

Reference is hereby made to the following documents: (i) that certain Securities
Purchase Agreement, dated July 3, 2018, by and among BioVie Inc., a Nevada
corporation (“BioVie”), Acuitas Group Holdings, LLC (“Acuitas”), and the other
purchasers identified on the signature pages thereto (the “Initial Securities
Purchase Agreement”), (ii) that certain letter agreement dated June 24, 2019
between BioVie and Acuitas (the “Letter Agreement”), and (iv) that certain
Securities Purchase Agreement, dated September 24, 2019 between BioVie and
Acuitas (the “Bridge Securities Purchase Agreement”). All capitalized terms used
herein without definition shall have the same meanings herein as such terms have
in the Original Securities Purchase Agreement or the Bridge Securities Purchase
Agreement, as applicable.

The purpose of this letter agreement (this “Extension Agreement”) is to confirm
the continued effectiveness of certain conditional waivers under the Original
Securities Purchase Agreement and extend the period during which such
conditional waivers may be satisfied by BioVie. The Board of Directors, based
upon the findings and recommendations of the Capital Structure Committee of the
Board of Directors, has determined that such extension is in the best interest
of BioVie and its stockholders and will facilitate the ability of BioVie to
raise capital. The parties also seek to clarify the requirements of the 10% OID
Convertible Delayed Draw Debenture attached as Exhibit B to the Bridge
Securities Purchase Agreement (the “Debenture”) to better reflect the parties’
intentions regarding ongoing draws under the Debenture in light of current
capital requirements of the Company and market conditions.

In consideration of the foregoing, the covenants and agreements herein
contained, other valuable consideration (the receipt of which is hereby
acknowledged) and intending to be legally bound hereby, BioVie and Acuitas
hereby agree as follows:

1.       Extension. In consideration of the continued mutual efforts of Acuitas
and BioVie to raise external capital, each of Acuitas and BioVie hereby agree
that (i) all references in Section 2(a) of the Letter Agreement to “November 30,
2019” shall be modified to refer to “April 30, 2020” and (ii) the dates set
forth in the definition “Availability Period” in the Debenture reflect the
expectations of the parties as of entering into the Bridge Securities Purchase
Agreement and that the passing of such dates or failure to fully exercise any
draw rights thereunder by such dates shall not give rise to any claims prior to
any such formal draws in accordance with the Debenture. Each of Acuitas and
BioVie hereby irrevocably and unconditionally waives any and all rights or
duties which may have arisen under the Letter Agreement and the Bridge
Securities Purchase Agreement from and after November 30, 2019 to the date
hereof,

 

 

solely as a result of such deadline having been exceeded or such draw dates
having been passed and BioVie withdraws that portion of the second draw under
the Debenture which shall not have been satisfied prior to the date hereof,
subject to redraw in accordance with the foregoing understanding.

2.       Confirmation of Post Reverse Split Share Determinations.

(a)       Each of Acuitas and BioVie hereby agree that as provided in the Letter
Agreement and modified by the Bridge Securities Purchase Agreement, the amount
of Transaction Shares referred to in the Letter Agreement, after giving effect
to BioVie’s 1:125 reverse split, shall equal 5,359,832.

3.       Representations and Warranties of BioVie. BioVie hereby represents and
warrants as follows:

(a)       BioVie has the requisite corporate power and authority to enter into
and to consummate the transactions contemplated by this Letter Agreement and
otherwise to carry out its obligations hereunder and thereunder. The execution
and delivery of this Letter Agreement by BioVie and the consummation by it of
the transactions contemplated hereby have been duly authorized by all necessary
action on the part of BioVie and no further action is required by BioVie, the
Board of Directors or BioVie’s shareholders in connection herewith other than in
connection with the Required Approvals. This Letter Agreement has been (or upon
delivery will have been) duly executed by BioVie and, when delivered in
accordance with the terms hereof, will constitute the valid and binding
obligation of BioVie enforceable against BioVie in accordance with its terms,
except (i) as limited by general equitable principles and applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies and (iii) insofar as indemnification and contribution
provisions may be limited by applicable law.

(b)       The execution, delivery and performance by BioVie of this Letter
Agreement, the issuance of the Exchange Shares and the consummation by it of the
transactions contemplated hereby do not and will not (i) conflict with or
violate any provision of BioVie’s or any Subsidiary’s certificate or articles of
incorporation, bylaws or other organizational or charter documents, (ii)
conflict with, or constitute a default (or an event that with notice or lapse of
time or both would become a default) under, result in the creation of any Lien
upon any of the properties or assets of BioVie or any Subsidiary, or give to
others any rights of termination, amendment, acceleration or cancellation (with
or without notice, lapse of time or both) of, any agreement, credit facility,
debt or other instrument (evidencing a BioVie or Subsidiary debt or otherwise)
or other understanding to which BioVie or any Subsidiary is a party or by which
any property or asset of BioVie or any Subsidiary is bound or affected, or (iii)
subject to the Required Approvals, conflict with or result in a violation of any
law, rule, regulation, order, judgment, injunction, decree or other restriction
of any court or governmental authority to which BioVie or a Subsidiary is
subject (including federal and state securities laws and regulations), or by
which any property or asset of BioVie or a Subsidiary is bound or affected;
except in the case of each of clauses (ii) and (iii), such as could not have or
reasonably be expected to result in a Material Adverse Effect.

(c)       BioVie is not required to obtain any consent, waiver, authorization or
order of, give any notice to, or make any filing or registration with, any court
or other federal, state, local or other governmental authority or other Person
in connection with the execution, delivery and performance by BioVie of this
Letter Agreement, other than: (i) the filing of a Current Report on Form 8-K
following the execution of this Letter Agreement, (ii) application(s) to each
applicable Trading Market for the listing of the Exchange Shares for trading
thereon in the time and manner required thereby, and (iii) such filings as are
required to be made under applicable state securities laws (collectively, the
“Required Approvals”).

-2-



(d)       The Exchange Shares are duly authorized and, when issued in accordance
herewith, will be duly and validly issued, fully paid and nonassessable, free
and clear of all Liens imposed by BioVie.

(e)       Neither BioVie nor any of its affiliates nor any person acting on
behalf of or for the benefit of any of the forgoing, has paid or given, or
agreed to pay or give, directly or indirectly, any commission or other
remuneration (within the meaning of Section 3(a)(9) of the Securities Act and
the rules and regulations promulgated thereunder) for soliciting the Exchange.
Assuming the representations and warranties of Acuitas contained herein are true
and complete, the Exchange will qualify for the registration exemption contained
in Section 3(a)(9) of the Securities Act.

4.       Representations and Warranties of Acuitas. Acuitas hereby represents
and warrants as follows:

(a)       Acuitas is an entity duly incorporated or formed, validly existing and
in good standing under the laws of the jurisdiction of its incorporation or
formation with full right, corporate, partnership, limited liability company or
similar power and authority to enter into and to consummate the transactions
contemplated by this Letter Agreement and otherwise to carry out its obligations
hereunder. The execution and delivery of this Letter Agreement and performance
by Acuitas of the transactions contemplated hreby have been duly authorized by
all necessary limited liability company or similar action on the part of
Acuitas. This Letter Agreement has been duly executed by Acuitas, and when
delivered by Acuitas, will constitute the valid and legally binding obligation
of Acuitas, enforceable against it in accordance with its terms, except: (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

(b)       Neither Acuitas nor any of its affiliates nor any person acting on
behalf of or for the benefit of any of the forgoing, has paid or given, or
agreed to pay or give, directly or indirectly, any commission or other
remuneration (within the meaning of Section 3(a)(9) of the Securities Act and
the rules and regulations promulgated thereunder) for soliciting the Exchange,
and Acuitas will receive no additional consideration for the Warrant other than
the Exchange Shares.

5.       No Other Amendments or Waivers. Except as expressly set forth herein,
this Letter Agreement shall not be deemed to be a waiver, amendment or
modification of any provisions of the Securities Purchase Agreement, or of any
right, power or remedy of Acuitas or the other Purchasers, or constitute a
waiver, amendment or modification of any provision of the Securities Purchase
Agreement (except to the extent herein set forth). Except as set forth herein,
Acuitas reserves all rights, remedies, powers, or privileges.

6.       Conflicts. Except as expressly set forth in this Letter Agreement, the
terms and provisions of the Securities Purchase Agreement shall continue
unmodified and in full force and effect. In the event of any conflict between
this Letter Agreement and the Securities Purchase Agreement, this Letter
Agreement shall control.

7.       Governing Law; Waiver of Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Letter Agreement
shall be governed by and construed and enforced in accordance with the internal
laws of the State of New York, without regard to the principles of conflicts of
law thereof. Each party agrees that all legal Proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Letter Agreement (whether brought against a party hereto or its respective
affiliates, directors, officers, shareholders, partners, members, employees or
agents) shall be commenced exclusively in the state and federal courts sitting
in the City of

-3-



New York. Each party hereby irrevocably submits to the exclusive jurisdiction of
the state and federal courts sitting in the City of New York, Borough of
Manhattan for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein
(including with respect to the enforcement of this Letter Agreement), and hereby
irrevocably waives, and agrees not to assert in any Action or Proceeding, any
claim that it is not personally subject to the jurisdiction of any such court,
that such Action or Proceeding is improper or is an inconvenient venue for such
Proceeding. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such Action or Proceeding by mailing a
copy thereof via registered or certified mail or overnight delivery (with
evidence of delivery) to such party at the address in effect for notices to it
under this Letter Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by law. If any party shall commence an Action or Proceeding to
enforce any provisions of this Letter Agreement, then the prevailing party in
such Action or Proceeding shall be reimbursed by the non-prevailing party for
its reasonable attorneys’ fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such Action or Proceeding. IN ANY
ACTION, SUIT, OR PROCEEDING IN ANY JURISDICTION BROUGHT BY EITHER PARTY AGAINST
THE OTHER PARTY, THE PARTIES EACH KNOWINGLY AND INTENTIONALLY, TO THE GREATEST
EXTENT PERMITTED BY APPLICABLE LAW, HEREBY ABSOLUTELY, UNCONDITIONALLY,
IRREVOCABLY AND EXPRESSLY WAIVES FOREVER TRIAL BY JURY.

8.       Notices; Miscellaneous. Section 5.4 (Notices) of the Original
Securities Purchase Agreement shall govern any and all notices or other
communications or deliveries required or permitted to be provided hereunder.
Sections 5.6 (Headings), 5.12 (Severability), 5.15 (Remedies), and 5.19
(Construction) of the Original Securities Purchase Agreement are incorporated
herein, with each reference to the “Agreement” or the “Transaction Documents”
therein being replaced by a reference to this Letter Agreement.

9.       Execution. This Letter Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to each other party, it being understood that the
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.

(Signature Pages Follow)

 

-4-



Kindly acknowledge your acceptance of this Letter Agreement by executing in the
space provided below.

Sincerely,

BIOVIE INC.

By:/s/ Jonathan Adams

Name: Jonathan Adams

Title: President and Chief Operating Officer

Acknowledged and agreed:

ACUITAS GROUP HOLDINGS, LLC

By:/s/ Terren S. Peizer

Name: Terren S. Peizer

Title: Managing Member

 

 

-5-